Citation Nr: 1449730	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  04-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004 and March 2004 from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2005, the Veteran testified before a Veterans Law Judge at a videoconference hearing. A transcript of this hearing is of record.  However, that Veterans Law Judge is no longer employed by the Board.  The Veteran has been notified that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  He was given the opportunity to have another hearing, but did not indicate a desire for another hearing.

In January 2013, the claim for entitlement to service connection for a psychiatric disability and claim for entitlement to TDIU were denied by the Board.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In an April 2014 memorandum decision, the Court set aside and remanded that decision for further development and readjudication.  

The Board notes that recent evidence submitted by the Veteran makes a claim for an earlier effective date for service connection for a psychiatric disability.  As this decision grants service connection for a psychiatric disability and no effective date has yet to be assigned in this matter, the Board cannot take any action in regard to any request for an earlier effective date as not effective date has been assigned.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a psychiatric disability clearly and unmistakably existed prior to entry to service and was aggravated during active service.


CONCLUSION OF LAW

The criteria for service connection for a schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

Service connection is presumed for some diseases even when there is no record of the disease during service if certain circumstances exist. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Veteran must have served 90 days or more during a period of war or after December 31, 1946. 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2013).  Second, the Veteran must have manifested a chronic disease such as a psychoses to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(2), (3) , 3.309(a) (2013).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. §§ 3.384, 4.130, Diagnostic Codes 9201-9211 (2013).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(a) (2013). 

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran prevails when the evidence supports his claim or is in relative equipoise, but does not prevail when the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record but does not have to discuss each piece of evidence). The evidence leads the Board to conclude that service connection for a psychiatric disability is warranted.  All necessary requirements for establishing entitlement to this benefit have been met.

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

If a condition was noted when entering service, then the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In this alternative scenario a Veteran can only claim entitlement to service connection based on aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Moreover, he has the burden of establishing aggravation by showing there was an increase in the disability during his service.  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).

The Board acknowledges that the record clearly shows that the Veteran's psychiatric disability was not noted on his entrance examination.  The most probative evidence that shows that his psychiatric disability preexisted service are the findings from the February 2008 VA examiner and a September 2014 private psychologist report from Dr. J.M.  Both the VA examiner and Dr. J.M., concluded that prior to entrance into service the Veteran was undergoing a prodromal phase of an schizoaffective disorder.  The rationales of both the VA examiner and the private psychologist relied upon a review of the Veteran's claims file and specifically, a November 1974 preservice treatment record that indicated that he had been depressed and suicidal for about one and half weeks.  He was diagnosed on admission with a schizophrenic reaction and discharged with the same.  Therefore, based upon the February 2008 VA examiner's opinion and the September 2014 opinion for Dr. J.M., the Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service.  

However, the Board's analysis must still determine whether the Veteran's preexisting psychiatric disability was aggravated by active service.   

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995).  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered aggravation in service, unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999)..  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003), Laposky v. Brown, 4 Vet. App. 331 (1993).

The Board finds that the evidence does not show that the preexisting psychiatric disability was not aggravated beyond its natural progression during his active service, as there is not clear and unmistakable evidence showing that it was not aggravated. 

A review of the service medical records show that a December 1974 entrance examination did not show that the Veteran was either psychiatrically normal or abnormal.  It was noted that he had been hospitalized and seen a psychiatrist concerning mental illness.  The Veteran was then referred for further evaluation and given a rating of 3 for psychiatric condition but that rating was crossed-out in favor of a rating of 1.  A rating of 3 signifies that the condition or defect may require significant limitations, and usually is disqualification for service.  A rating of 1 is indicative of a high level of fitness.  

An April 1975 service medical record shows that the Veteran was hiding under a building for three weeks.  

A May 1975 Medical Evaluation Board report shows that the Veteran, at the time of admission, was unshaven and appeared not to have bathed for several days.  Although alert, he was dull, thin, and had numerous skin lesions on his face.  He appeared to be quite sad and admitted to symptoms of a depressed nature, including feelings of hopelessness, worthlessness, difficulty sleeping, poor concentration, and a fear that he was no good.  The primary diagnosis was Manic Depressive Illness, Depressed Type, manifested by severe depression, insomnia, anorexia, loss of weight, difficulty concentrating, withdrawal from others, feelings of guilt, hopelessness, and worthlessness.  The Veteran was recommended for discharge from military service.

A February 2008 examiner provided an opinion that the manifestations of the Veteran's psychiatric disability during active service were the natural progression of the preexisting psychiatric disability.  The examiner reported that what happened to the Veteran in service was a progression of what was happening to him before he entered service, and was a natural progression of a psychotic disorder that reached its logical conclusions and his overt psychosis in response to the normal stresses and strains of life that began before he entered the military, which clearly were apparent in the military and more so afterwards.  The examiner further noted that the psychiatric disability was not aggravated by service in any way that would not have occurred otherwise, and that did not occur in response to stress associated with other types of experiences.  Finally, the examiner concluded the report by opining that the Veteran had a chronic psychiatric disorder that began in the late teens to the early 20s, that was prompted by the stresses and strains of adult life, that was very clearly apparent prior to entering service, that interfered with his ability function and respond to the normal exigencies associated with military training, that resulted in a psychotic episode while he was in the military in the same way that it would have if he had been stressed in some other way, and probably would have occurred anyway as he was becoming increasingly stressed by his job before entering the military and was hospitalized.  The Veteran's condition had continued to progress to the point now where it is in a more or less residual phase and is being treated in a consistent and adequate manner through the VA healthcare system.  

A September 2014 psychiatric report from Dr. J.M., reports that after a thorough review of the Veteran claims file that the Veteran was in a prodromal phase of schizoaffective disorder prior to enlistment and the stress of military service aggravated the Veteran's schizoaffective disorder.  Dr. J.M. also disagreed with the February 2008 VA examiner's opinion that there was no evidence that the Veteran's condition was aggravated by military service in a way that would have not occurred otherwise, and that did not occur in response to stress associated with other types of experiences.  Dr. J.M. opined that VA examiner's finding of no aggravation beyond that natural progression of the Veteran's psychiatric disability was absurd.  Dr. J.M, noted that schizoaffective disorder is progressive and worsens over time, but it cannot be predicted with clinical certainty what any individual's disease course might take or the time frame in which that disease course will develop.  While it is theoretically possible that the stress associated with civilian life might have triggered the Veteran's severe psychotic reaction he experienced in service, to state that his schizoaffective disorder would have followed the same course of worsening even if he had not enlisted was purely speculative, and that there was insufficient evidence to support that conclusion.  Dr. J.M., continued by noting with certainty that stress can trigger a psychotic break, but the nature and degree of the stressor sufficient to trigger a psychotic episode varies from one person to another and the vulnerability of any individual to stress differs from one person to another.  With regards to the Veteran, Dr. J.M. noted that the evidence showed that he was exposed to some stresses prior to service but none that caused a psychotic break.  Dr. J.M., then opined that it was at least as likely as not that the Veteran's vulnerability to stress, and the nature and degree of stress, increased after he went on active duty, which was manifested by his secluding himself under a building for three weeks until he was discovered and taken to the hospital.  Dr. J.M. then referenced medical literature that reported that a decision to join the military can challenge one's existential and phase-of-life development and present the service member with stressors rarely found in the civil workforce and that drastic life change can be accompanied by destabilizing anxiety, a precipitate of psychiatric illness.  Finally, Dr. J.M. summarized the report by finding that the enhanced stress associated with military service destabilized the Veteran to the point where he became psychotic, and that there was no clinical basis to support the conclusion that the increase in the symptoms clearly and unmistakably would have occurred, or that the increase would have been as severe as it was in-service, had he not experienced the environmental stress associated with his active duty.  

The Board finds that there is insufficient evidence to rebut the presumption of aggravation.  While clear and unmistakable evidence shows that some mental illness preexisted service, there is no clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated beyond its natural progression during active service.  While the February 2008 VA examiner found that there was no aggravation beyond the natural progression of the Veteran's psychiatric disability, the September 2014 report from Dr. J.M. disagreed and reported that the Veteran's in-service manifestations of his psychiatric disability were beyond the natural progression his psychiatric disability.  The Board finds that both of the medical opinions of record were based on a thorough review of the evidence of record and provided thorough rationales to support each of their opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  As the Board finds both medical opinions probative, the existence of the September 2014 report from Dr. J.M., has at least made the question of whether the Veteran's preexisting psychiatric disability was not aggravated beyond it natural progression debatable, which therefore does not allow VA to rebutted the presumption of aggravation.  Therefore, the Board finds that the presumption of aggravation attaches and the in-service element for a service connection claim is satisfied.

Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a basis for service connection for the Veteran's psychiatric disability based on aggravation.  Therefore, service connection for aggravation of a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for aggravation of a psychiatric disability during service is granted.


REMAND

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  In making that determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2013).

Although the issue of entitlement to TDIU was previously denied in a March 2004 RO rating decision based on the fact that the Veteran had no service-connected disabilities, the Board notes that his circumstances have changed in that this decision grants service connection for a psychiatric disability.  Therefore, the issue of a TDIU must be remanded to the Agency of Original Jurisdiction (AOJ) for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to a TDIU.

2.  Schedule the Veteran for an examination to determine the effects of his service-connected disability on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability alone precludes him from securing or following substantially gainful employment consistent with his education and occupational experience. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


